
	

113 HR 1498 IH: To extend the interest rate for Federal Direct Stafford Loans.
U.S. House of Representatives
2013-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1498
		IN THE HOUSE OF REPRESENTATIVES
		
			April 11, 2013
			Mr. Jeffries (for
			 himself, Ms. Moore,
			 Ms. Michelle Lujan Grisham of New
			 Mexico, Mr. Pocan, and
			 Mr. McDermott) introduced the
			 following bill; which was referred to the Committee on Education and the
			 Workforce
		
		A BILL
		To extend the interest rate for Federal Direct Stafford
		  Loans.
	
	
		1.Interest rate extension for
			 Federal Direct Stafford LoansSection 455(b)(7)(D) of the Higher Education
			 Act of 1965 (20 U.S.C. 1087e(b)(7)(D)) is amended—
			(1)in the matter
			 preceding clause (i), by striking 2013 and inserting
			 2014; and
			(2)in clause (v), by
			 striking 2013 and inserting 2014.
			
